Exhibit 10.2

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (the “Agreement”) is entered into this 12th day of
July, 2013 (the “Effective Date”) between EMULEX CORPORATION (the “Company”) and
JEFFREY W. BENCK (the “Executive”), with respect to and on the basis of the
following facts and understandings:

A. Executive has been appointed as the Company’s Chief Executive Officer
effective July 12, 2013.

B. The Company desires to provide certain severance benefits to Executive in
connection with a termination of employment on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Prior Agreements. This Agreement shall be effective immediately and shall
govern any and all severance arrangements between the Executive and the Company
from and after the Effective Date, and, as of the Effective Date, supersedes and
negates all previous agreements and understandings with respect to compensation
payable to Executive in the event of a termination of employment; provided,
however, that this Agreement does not supersede and negate any of the following
(collectively, the “Surviving Agreements”) (i) the Indemnification Agreement by
and between the Company and the Executive dated May 12, 2008 (the
“Indemnification Agreement”), (ii) the Executive’s rights under the Company’s
equity awards programs or any agreements entered into in connection with such
equity awards programs (the “Equity Awards”), (iii) any Employee Creation and
Non-Disclosure Agreement or other employee invention, non-disclosure or similar
agreement regarding treatment of confidential or proprietary information between
the Company and the Executive (collectively, the “Confidentiality Agreement”),
or (iv) the Key Employee Retention Agreement between you and the Company
effective on January 1, 2013 (as it may be amended from time to time, the
“KERA”).

2. Severance Benefits. The Executive’s employment by the Company may be
terminated at any time by the Company: (i) with Cause, or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
of Directors of the Company (the “Board”) determines in good faith that the
Executive has a Disability. If, during the period commencing on the Effective
Date and ending on the third year anniversary of the Effective Date (the
“Term”), Executive’s employment by the Company is terminated for any reason by
the Company or by the Executive (in any case, the date that the Executive’s
employment by the Company terminates is referred to as the “Severance Date”),
the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations;

(b) If Executive’s employment with the Company terminates as a result of an
Involuntary Termination, the Executive shall be entitled to the following
benefits (the “Severance Benefits):

(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to the sum of: (A) one times his base salary at the annual rate in
effect on the Severance Date, (B) any unpaid annual incentive payments (based on
performance criteria) that have been earned but deferred based on mutual
agreement between Executive and the Company (or its Compensation Committee), and
(C) one times Executive’s annual target Incentive Payment at the rate in effect
on the Severance Date;

(ii) Notwithstanding anything to the contrary contained in the applicable Equity
Award agreement, the vesting of all Executive’s Equity Awards shall be
accelerated by one year (with any

 

1



--------------------------------------------------------------------------------

performance-based Equity Awards vesting at a minimum of the target achievement
level), with each applicable stock option remaining exercisable for three months
following the date on which Executive’s Continuous Service (as defined in the
Company’s 2005 Equity Incentive Plan) terminates (but in no event after the
stated expiration date of the applicable stock option); and

(iii) The Company shall pay Executive a lump sum cash amount equal to twelve
(12) multiplied by the full monthly cost of maintaining health, dental and
vision benefits for Executive (and his eligible dependents) as of the Severance
Date under the Company’s group health plan for purposes of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).

(c) The foregoing provisions of this Section 2 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). Except as provided in Section 2(b)(ii)
above, the effect of any termination of Executive’s employment on Executive’s
rights under any Equity Award shall be determined by the applicable plan
document(s) and/or agreement(s) entered into in connection with any such Equity
Award.

(d) Subject to the provisions of Section 7 of this Agreement, any Severance
Benefits to which Executive is entitled under this Agreement will be paid on (or
within ten (10) days following) the sixtieth (60th) day following Executive’s
Separation from Service (the “Severance Pay Date”).

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Severance Benefits shall only be payable if the Severance Date occurs during the
Term and at a time during which (i) the Company is not party to an agreement,
the consummation of the transactions contemplated thereby which would result in
the occurrence of a “Change in Control” (as such term is defined in the KERA),
and (ii) a Change in Control has not occurred within the preceding twenty-four
(24) months.

3. Release; Exclusive Remedy.

(a) This Section 3 shall apply notwithstanding anything else contained in this
Agreement. As a condition precedent to any Company obligation to the Executive
pursuant to Section 2(b), the Executive shall provide the Company with a valid,
executed general release agreement in substantially the form attached hereto as
Exhibit A (the “Release”), and such Release shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law. The
Company shall provide the final form of Release to the Executive not later than
seven (7) days following the Severance Date, and the Executive shall be required
to execute and return the Release to the Company within twenty-one (21) days (or
forty-five (45) days if such longer period of time is required to make the
Release maximally enforceable under applicable law) after the Company provides
the form of Release to the Executive. If such Release is not provided within
such time period or is revoked, then the Executive shall forfeit any payments or
benefits that otherwise would have been provided under Section 2 (b).

(b) The Executive agrees that the payments and benefits contemplated by
Section 2 shall constitute the exclusive and sole remedy for any termination of
his employment and the Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Company and the Executive acknowledge and agree that there is no duty of the
Executive to mitigate damages under this Agreement. All amounts paid to the
Executive pursuant to Section 2 shall be paid without regard to whether the
Executive has taken or takes actions to mitigate damages. The Executive agrees
to resign, on the Severance Date, as an officer and director of the Company and
any Subsidiary of the Company, and as a fiduciary of any benefit plan of the
Company or any Subsidiary of the Company, and to promptly execute and provide to
the Company any further documentation, as requested by the Company, to confirm
such resignation.

 

2



--------------------------------------------------------------------------------

(c) In the event that the Company provides the Executive notice of termination
without Cause or the Executive provides the Company notice of termination, the
Company will have the option to place the Executive on paid administrative leave
during any applicable notice period.

4. Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means, to the extent not paid or
payable pursuant to the terms of any other agreement between the Company and
Executive:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date;

(ii) any reimbursement due to the Executive for expenses reasonably incurred by
the Executive on or before the Severance Date and documented and pre-approved,
to the extent applicable, in accordance with the Company’s expense reimbursement
policies in effect at the applicable time.

(b) As used herein, “Cause” shall have the meaning ascribed to it in the KERA
and shall be subject to the same notice and cure periods provided therein.

(c) As used herein, “Disability” shall have the meaning ascribed to it in the
KERA.

(d) As used herein, “Good Reason” shall have the meaning ascribed to it in the
KERA and shall be subject to the same notice and cure periods provided therein.

(e) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a resignation by the Executive for
Good Reason.

(f) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

5. Cooperation in Litigation; Audit. Following the Severance Date, the Executive
shall reasonably cooperate with the Company and its affiliates in connection
with: (i) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving the Company and any
affiliates with respect to matters relating to the Executive’s employment with
or service as a member of the Board or the board of directors of any affiliate
(collectively, “Litigation”); or (ii) any audit of the financial statements of
the Company or any affiliate with respect to the period of time when the
Executive was employed by the Company or any affiliate (“Audit”). The Executive
acknowledges that such cooperation may include, but shall not be limited to, the
Executive making himself available to the Company or any affiliate (or their
respective attorneys or auditors) upon reasonable notice for: (i) interviews,
factual investigations, and providing declarations or affidavits that provide
truthful information in connection with any Litigation or Audit; (ii) appearing
at the request of the Company or any affiliate to give testimony without
requiring service of a subpoena or other legal process; (iii) providing
information and legal representations to the auditors of the Company or any
affiliate, in a form and within a time frame requested by the Board, with
respect to the Company’s or any affiliate’s opening balance sheet valuation of
intangibles and financial statements for the period in which the Executive was
employed by the Company or any affiliate; and (iv) turning over to the Company
or any affiliate any documents relevant to any Litigation or Audit that are or
may come into the Executive’s possession. The Company shall reimburse the
Executive for reasonable travel expenses incurred in connection with providing
the services under this Section 5, including lodging and meals, upon the
Executive’s submission of receipts.

 

3



--------------------------------------------------------------------------------

6. Withholding. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

7. Section 409A.

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.

(b) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 2(b) until the earlier of (i) the date which is six (6) months after
his or her Separation from Service for any reason other than death, or (ii) the
date of the Executive’s death. The provisions of this Section 7(b) shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A. Any amounts otherwise payable
to the Executive upon or in the six (6) month period following the Executive’s
Separation from Service that are not so paid by reason of this Section 7(b)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

(c) To the extent that any benefits pursuant to Section 2 are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.

(d) Each Severance Benefit provided under Section 2 of this Agreement shall be
considered a “separate payment” and not one of a series of payment for purposes
of Code Section 409A.

8. Successors and Assigns.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives. If
Executive is unable to care for his affairs when a payment is due under this
Agreement, payment may be made directly to Executive’s legal guardian or
personal representative.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

4



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof, other than the Surviving
Agreements. Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein.

10. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

11. Arbitration. Except as provided elsewhere in this Agreement, any controversy
or claim arising out of or relating in any way to this Agreement or the breach
thereof, or Executive’s employment and any statutory claims including all claims
of employment discrimination shall be subject to private and confidential
arbitration in Orange County, California in accordance with the laws of the
State of California. The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules. The arbitration fees
shall be paid by the Company. Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator. The
statute of limitations or any cause of action shall be that prescribed by law.
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorneys fees to the prevailing party in accordance with
applicable law. The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties. The award shall be in
writing in accordance with the Rules, and shall be subject to judicial
enforcement in accordance with California law. Notwithstanding anything to the
contrary contained in this Section 11, nothing herein shall prevent or restrict
the Company or Executive from seeking provisional injunctive relief from any
forum having competent jurisdiction over the parties.

12. Remedies. Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Except as
specifically provided for elsewhere herein, each party shall be responsible for
paying its own attorneys’ fees, costs and other expenses pertaining to any such
legal proceeding and enforcement regardless of whether an award or finding or
any judgment or verdict thereon is entered against either party.

 

5



--------------------------------------------------------------------------------

13. No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

14. Representation by Legal Counsel; Mutual Drafting. Each party recognizes that
this is a legally binding contract and acknowledges and agrees that they have
had the opportunity to consult with legal counsel of their choice. Each party
has cooperated in the drafting, negotiation and preparation of this Agreement.
Accordingly, in any construction to be made of this Agreement, the same shall
not be construed against either party on the basis of that party being the
drafter of such language. The Executive agrees and acknowledges that he has read
and understands this Agreement, is entering into it freely and voluntarily, and
has been advised to seek counsel prior to entering into this Agreement and has
had ample opportunity to do so.

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. This Agreement will
be governed by and construed in accordance with the laws of the state of
California without giving effect to any choice of law or conflicting provision
or rule (whether of the state of California or any other jurisdiction) that
would cause the laws of any jurisdiction other than the state of California to
be applied. In furtherance of the foregoing, the internal law of the state of
California will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original as against any party whose signature appears thereon, and all
of which together shall constitute one and the same instrument. This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

EMULEX CORPORATION By:  

/s/ Michael J. Rockenbach

Name:   MICHAEL J. ROCKENBACH Title:   EXECUTIVE VICE PRESIDENT &   CHIEF
FINANCIAL OFFICER EXECUTIVE:

/s/ Jeffrey W. Benck

JEFFREY W. BENCK

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Form Release

See attached General Waiver and Release Form

 

8



--------------------------------------------------------------------------------

LOGO [g568083001.jpg]   GENERAL WAIVER AND RELEASE FORM

 

1. In return for payment of severance benefits pursuant to the Severance
Agreement (the “Agreement”), I hereby generally and completely release the
Company (as defined in the Agreement) and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
and assigns (collectively the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this general release (this “Release”). This Release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including without limitation
wages, salary, bonuses, commissions, vacation pay, expense reimbursements (to
the extent permitted by applicable law), severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including, without
limitation, claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; (5) all federal, state, and local statutory claims,
including without limitation claims for discrimination, harassment, retaliation,
attorneys’ fees and costs, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the Older Worker Benefit Protection Act (“OWBPA”), the federal Worker
Adjustment and Retraining Notification Act (as amended) and similar laws in
other jurisdictions, the Employee Retirement Income Security Act of 1974 (as
amended), the Family and Medical Leave Act of 1993, and California Fair
Employment and Housing Act (as amended), the California Family Rights Act (as
amended), California Labor Code section 1400 et. seq. and any similar laws in
other jurisdictions; and (6) any and all claims for violation of the federal, or
any state, constitution; provided, however, that this Release does not waive,
release or otherwise discharge any claim or cause of action arising after the
date I sign this Release, nor does this Release extend to any obligation
incurred under the Agreement or any right to enforce my rights under the
Agreement.

2. This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Release are any claims which by law
cannot be waived in a private agreement between employer and employee,
including, but not limited to, claims under California Labor Code section 2802
and the right to file a charge with or participate in an investigation conducted
by the Equal Employment Opportunity Commission (“EEOC”) or any state or local
fair employment practices agency. I waive, however, any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
my behalf.

3. I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any of the
Released Parties. I also acknowledge and represent that I have not been denied
any rights including, but not limited to, rights to a leave or reinstatement
from a leave under the Family and Medical Leave Act of 1993, the California
Family Rights Act, the Uniformed Services Employment and Reemployment Rights Act
of 1994, or any similar law of any jurisdiction.

4. I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have at least
twenty-one (21) days to consider this Release (although I may choose to sign it
any time on or after my Termination Date (as defined in the Agreement)); (d) I
have seven (7) calendar days after I sign this Release to revoke it (“Revocation
Period”); and (e) this Release will not be effective until I have signed it and
returned it to the Company’s Human Resources Department and the Revocation
Period has expired. I further acknowledge that, upon executing this Release, I
have used all or as much of the twenty-one (21) day period as I deem necessary
to fully consider this Release, and, if I have used less than the full
twenty-one (21) day period, I waive the portion not used. In addition, if my
termination of employment has occurred in connection with a layoff or exit
incentive program, I acknowledge that (x) I have received a disclosure from the
Company that includes a description of the class, unit or group of individuals
covered by such layoff or exit incentive program, the eligibility factors for
such program, and any time limits applicable to such program and a list of job
titles and ages of all employees selected for this group termination and ages of
those individuals in the same job classification or organizational unit who were
not selected for termination (“Disclosures”); and (y) I have at least forty-five
(45) days after I have received the Disclosures to consider this Release
(although I may choose to sign it any time on or after my Termination Date) in
lieu of the twenty-one (21) day period described above.

5. I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this Release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any unknown or unsuspected claims that I may have against the
Company.

 

 

   9   



--------------------------------------------------------------------------------

Employee Signature (to be signed only after the Termination Date):   Employee
Name:   Date Signed:  

 

10